Citation Nr: 0716559	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-42 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  The 
veteran testified at a personal hearing at the RO in March 
2005.

The RO had previously denied entitlement to service 
connection for a bilateral hearing loss and tinnitus in a 
November 2002 rating action.  The veteran was notified of 
those denials by letter dated November 18, 2002.  He did not 
appeal the rating action, and it became final.  See 38 C.F.R. 
§§ 20.302, 20.1103.


FINDINGS OF FACT

1.  The veteran's diagnosed psoriasis has not been related to 
his period of service.

2.  The RO denied entitlement to service connection for a 
bilateral hearing loss and tinnitus in November 2002; he did 
not appeal that rating decision.

3.  Additional evidence submitted since the November 2002 
denial fails to show that the veteran's diagnosed bilateral 
hearing loss or tinnitus began in service, manifested to a 
compensable degree within one year after separation from 
service, or have been causally related to his period of 
service.




CONCLUSIONS OF LAW

1.  Psoriasis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

2.  Evidence received since the RO denied entitlement to 
service connection for a bilateral hearing loss is not new 
and material, so that the claim is not reopened, and the 
November 2002 decision of the RO remains final.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.307, 
3.309, 3.385, 20.302 (2006).

3.  Evidence received since the RO denied entitlement to 
service connection for tinnitus is not new and material, so 
that the claim is not reopened, and the November 2002 
decision of the RO remains final.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In June 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The June 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the June 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2004 SOC and May, June, and August 2005 SSOC's 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims (CAVC) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The CAVC also issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 ( 2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made, and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  The November 2004 VCAA notice complied with the 
provisions of Kent.

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
informed of the provisions of Dingess in May 2006.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 1000, 
2000, 3000 or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies at 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

B.  New and material evidence

The regulation governing the reopening of claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to this date must be adjudicated using the 
earlier version of this regulation; those filed after this 
date must be adjudicated under the revised version.  Because 
the veteran filed his request to reopen his claims for 
service connection for hearing loss and tinnitus in May 2004, 
the revised version of 38 C.F.R. § 3.156(a) is applicable to 
his claim.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Original service connection claim

The veteran asserts that he has a skin disorder of the hands 
which was first manifested while he was on active duty.  The 
service medical records (SMRs), however, do not reflect any 
complaints of, or treatment for, any skin disorders.  The May 
1969 entrance examination and the December 1971 separation 
examination both showed that his skin was within normal 
limits.

In April 2003, the veteran was seen at aVA health care 
facility with complaints of dry, scaly skin lesions over the 
extensor surfaces of the hands, elbows, knees, and ankles, 
evanescently but symmetrically present for about the past 15 
years.  The clinical evaluation revealed scaly, 
hyperkeratotic plaques, focally excoriated, over the extensor 
surfaces of the hands, elbows, and ankles, which were 
nontender upon palpation.  The differential diagnoses 
included eczema, psoriasis, and chronic fungal infection.  In 
June 2003, localized psoriasis was diagnosed; at that time 
there was no evidence of infection.

In March 2005, the veteran testified at a personal hearing at 
the RO.  He stated that he had been mechanic in service and 
had been exposed to a lot of oil.  He admitted that he had 
not been treated for a skin condition in service, and that it 
had first started 10 years after his separation from service.  
He stated that a doctor in the 1980's had diagnosed psoriasis 
and had told him that his skin condition might be work-
related.  He said that after service he had worked as a truck 
driver and in construction as a trim carpenter.  

The veteran also submitted various Material Safety Data 
Sheets which indicate that Acetone, heavy duty motor oil, 
diesel, and axle grease can cause skin irritation.  

After a careful review of the evidence of record, the Board 
finds that service connection for a skin condition of the 
hands has not been established.  While the veteran was 
diagnosed with psoriasis in 2003, which he stated had been 
present for about 15 years (i.e., approximately 1988), there 
is no indication that this condition was present during 
active service.  In fact, the SMRs do not show any complaints 
of or treatment for any skin condition.  The veteran 
submitted evidence showing that various substances, to 
include Acetone, heavy duty motor oil, diesel, and axle 
grease, to which he asserts he was exposed as a mechanic in 
service, can cause skin irritation.  However, there is no 
suggestion in the objective evidence of record of any 
etiological relationship between his psoriasis, which was 
initially diagnosed some 17 years after his separation from 
service, and any claimed exposure to the above-noted 
industrial substances. 

Moreover, with regard to the assertions of the veteran that 
his claimed condition is related to service, we certainly 
respect his right to offer his opinion, but he is not deemed 
medically competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Therefore, there is no objective evidence of record upon 
which to award service connection for the claimed skin 
disorder of the hands, and the preponderance of the evidence 
is against the veteran's claim for service connection.

B.  New and material evidence to reopen previously denied 
claims

The evidence that was of record at the time of the November 
2002 rating action which denied service connection for a 
hearing loss and tinnitus included the veteran's SMRs, which 
showed no evidence of either a hearing loss or tinnitus in 
service.  The May 1969 entrance examination and the December 
1971 separation examination both noted that the veteran's 
hearing was within normal limits, and there was no reference 
to tinnitus.  

A private physician noted in June 2002 that testing was 
consistent with a normal to severe high frequency hearing 
loss.  He reported a longstanding history of both military 
and occupational acoustic trauma; the veteran told the 
physician that he had been told that he had a hearing loss at 
the time of his discharge from service.  Tinnitus was also 
diagnosed.  This physician proffered no opinion as to the 
cause of the diagnosed hearing loss and tinnitus.

In October 2002, the veteran was afforded a VA examination.  
The otology examination was unremarkable.  The audiological 
examination diagnosed a high frequency hearing loss, as well 
as tinnitus.  He asserted that he had experienced noise 
exposure in service, and he further noted that he had worked 
in construction following service.  He said his hearing loss 
had been progressive, with worsening over the past 10 years.  

The evidence received after the November 2002 rating action 
included VA and private treatment records which reflect 
hearing loss and tinnitus.  On October 14, 2004, a private 
physician noted that the veteran's hearing loss and tinnitus 
were typical of that caused from noise exposure.  

At his March 2005 hearing at the RO, the veteran testified 
that he had been exposed to loud noise in service, to include 
gunfire as a member of a machine gun crew and the noise of 
generators and helicopters.  He also submitted an April 1971 
Army letter assigning him to an M-60 machine gun crew.

The veteran was afforded a VA examination in April 2005.  He 
indicated that he had been exposed to various weapons fire on 
training exercises.  He had also been exposed to generator 
noise when he worked in the motor pool.  He reported that he 
had not been provided any ear protection.  After service, he 
had worked in construction as a carpenter and as a truck 
driver.  The examiner reviewed all the evidence to record, to 
include the service medical records, which were noted to be 
negative for either a hearing loss or tinnitus.  Both hearing 
loss and tinnitus were diagnosed.  The examiner opined that, 
while the veteran's hearing loss and tinnitus could both be 
caused by exposure to loud noise, they could also be related 
to other disorders, such as presbycusis.  It was noted that 
hearing loss related to acoustic trauma usually occurrs at 
the time of the exposure to the loud noise, not several years 
later, as in the veteran's case.  Therefore, the examiner 
opined the neither the veteran's hearing loss nor his 
tinnitus was likely related to his service.

Upon careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claimsmay 
notbe reopened, and the November 2002 rating decision remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran had been 
diagnosed with both hearing loss and tinnitus after service, 
neither of which had been present in service.  There was no 
evidence, save for his own assertions, that these disorders 
were related to service.  The additional evidence shows 
nothing new to establish that the veteran's diagnosed hearing 
loss and tinnitus were etiologically related to his service.  
He reiterated his assertions that these disorders were 
related to in-service noise exposure.  The only "new" 
evidence added to the record was the report of an April 2005 
VA examination which contained a negative opinion, noting 
that it was less than likely that either the hearing loss or 
the tinnitus were related to his period of service.  Such 
adverse evidence cannot be used to reopen a claim.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992).  Therefore, 
there is no evidence, save his own opinion, that these 
disorders are related to inservice noise exposure.  However, 
as noted above, the veteran is not competent, as a layperson, 
to render such an opinion.  See Espiritu, supra.  As a 
consequence, the Board finds that the veteran has not 
presented any "new" evidence to reopen his claims for 
service connection for a hearing loss and/or tinnitus.  

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claims for service 
connection for a hearing loss and tinnitus.  Since it has 
been determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  See Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

Entitlement to service connection for a skin disorder of the 
hands is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for bilateral hearing loss, 
the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for tinnitus, the benefit 
sought on appeal is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


